Bijur, J.
This judgment seems to have been rendered on the theory that a contract of employment which gave the plaintiff a “ drawing account of fifty dollars per week against commission at a fixed rate, etc.,” was not an agreement to pay fifty dollars per week absolutely, but only conditioned on the securing of orders. In this the learned *625court was in error. Schlesinger v. Burland, 42 Misc. Rep. 206.
The exclusion of the so-called cross-examination of the plaintiff in a deposition, because the defendant declined to read the answers and plaintiff’s counsel thereupon offered to read them, also constituted reversible error. Kalkhoff Co. v. Russian Church, 67 Misc. Rep. 107.
Seabuey and Gebabd, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.